             Case 1:21-cr-10207-PBS Document 17 Filed 07/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                          No. 1:21-cr-10207-PBS
        v.

 DAMILOLA ADEPOJU

        Defendant


                     ASSENTED-TO MOTION FOR RULE 11 HEARING

       The United States of America, by Christopher J. Markham, Assistant United States

Attorney for the District of Massachusetts, having discussed the matter with Counsel for

Defendant, requests a Rule 11 guilty plea hearing. The parties understand that the Court may be

available for a Rule 11 hearing during the week of July 12, 2021, and respectfully request a

hearing during one of the following dates and times: July 12 (prior to 12:00p.m.), July 14

(outside of 11:30a.m. to 2:00p.m.), or July 16 (at any time).



                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney



                                      By:     /s/ Christopher J. Markham
                                              CHRISTOPHER J. MARKHAM
                                              Assistant United States Attorney
                                              617-748-3236
          Case 1:21-cr-10207-PBS Document 17 Filed 07/03/21 Page 2 of 2




                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants .


                                             /s/ Christopher J. Markham
                                             CHRISTOPHER J. MARKHAM
                                             Assistant United States Attorney




Date: July 3, 2021




                                                 2
